Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows:
In the claims:
Claims 18 and 20 have been canceled.
Permission for these amendments was given in the attached email from Tiffany Logan, the attorney of record, on 12/15/2021.

Allowable Subject Matter
Claims 1-2, 4-7, 9, 11, 13, 15-17, and 19 are allowed.
The following is an examiner’s statement of reasons for allowance: there is no proper teaching or combination in the art for a molding unit for the manufacture of a container from a blank comprising a boxing system comprising a piston and rod, a moving insert, an electrically-operated solenoid valve mounted on the primary fluid circuit, and a processing unit configured to vary an electric control signal applied to the 

The closest prior art is Protais (WO-2016083711), which teaches a molding unit for the manufacture of a container from a blank comprising a boxing system comprising a piston and rod, a moving insert, an electrically-operated solenoid valve mounted on the primary fluid circuit, and a processing unit configured to vary an electric control signal applied to the solenoid valve. However, Protais does not teach a passage section connected to a fluid outlet in the solenoid valve and the primary chamber, wherein the passage section varies proportionally based on an electric control signal related by a particular formula.

While one of ordinary skill in the art could attempt to use Schmid (US-20150042021) as evidenced by Tameson (https://tameson.com/proportional-solenoid-control-valve.html) in order to modify Protais and teach the missing limitations, this combination does not properly teach the passage section varying proportionally based on an electric control signal being dictated by a particular claimed formula, and it would not be obvious to one of ordinary skill in the art to arrive at this combination, as is shown in the applicant arguments/remarks filed 12/03/2021 on pages 7-9.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Adrien J Bernard whose telephone number is (571)272-1384. The examiner can normally be reached M-R, from 7:30a.m.-4:30p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison L Hindenlang can be reached on 571 270-7001. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 

/ADRIEN J BERNARD/Examiner, Art Unit 1741                                                                                                                                                                                                        /JACOB T MINSKEY/Primary Examiner, Art Unit 1748